The case-made in this case fails to affirmatively show that the judgment from which plaintiff in error appeals was entered upon the journal of the court. The case-made contains what appears to be a decree of the court, to which is attached a stipulation of the attorneys for the respective parties, agreeing that it is a true, correct. and exact copy of the decree, and that said decree was filed for record on the 10th day of September, 1915. It does not, however, appear where such decree was filed or that it was ever entered upon the journal of the court. This being the case there is nothing before this court for consideration. Mobley v. Chicago, R.I.   P. Ry. Co.,44 Okla. 788, 145 P. 321; Schuck v. Moore, 48 Okla. 533,150 P. 461; Dodder v. Washita Lumber Co., 51 Okla. 25,151 P. 679; In re Garland, 52 Okla. 585, 153 P. 153.
The certificate of the trial judge to the case-made is not attested by the seal of the court. We are therefore without jurisdiction to consider the case-made. Board of Commissioners v. State, 48 Okla. 477, 150 P. 455; Tarkenton v. Carpenter,48 Okla. 498, 150 P. 482; Walker v. Walker, 54 Okla. 666,154 P. 512. These fatal defects in the record deprive this court of jurisdiction to consider this appeal.
The appeal should therefore be dismissed.
By the Court: It is so ordered.